Pee Curiam.
This case involves the same state of facts shown in the case of Neely v. Lewis, ante p. 20, 80 Pac. 175. Like that case it must be reversed for the reason that the brokers did not comply with their contract. They neither produced a purchaser who was ready, able and willing to take the property on the terms upon which they held it for sale, or a purchaser who would take it on terms satisfactory to the owner. A broker to recover on his implied contract must do one or the other. The judgment is reversed, and the cause remanded with directions to enter a judgment for the appellant according to the prayer of his answer.